



EXHIBIT 10.4


NIKE, INC.
RESTRICTED STOCK UNIT AGREEMENT


Pursuant to the Stock Incentive Plan (the “Plan”) of NIKE, Inc., an Oregon
corporation (the “Company”), the Company grants to the individual listed below
(the “Participant”) the number of restricted stock units (“RSUs”) set forth
below. The grant of RSUs obligates the Company to deliver one share of the
Company’s Class B Common Stock (a “Share”) for each RSU upon vesting, subject to
the terms and conditions of this agreement between the Company and the
Participant (this “Agreement”). The Company also agrees that upon the vesting of
each RSU, the Company will make a dividend equivalent cash payment with respect
to such vested RSU in an amount equal to the total amount of dividends paid per
Share for which the dividend record dates occurred after the Grant Date set
forth below and before the date of delivery of the underlying Share (the
“Dividend Equivalent Payment”). By accepting this RSU grant, the Participant
agrees to all of the terms and conditions of the Plan, the Agreement and any
Appendices included with the Agreement (which form part of this Agreement).
Capitalized terms not explicitly defined in this Agreement but defined in the
Plan shall have the same definitions as in the Plan.


1.
Grant Terms.



Grant Terms
Grant Details
Participant
%%FIRST_NAME%-% %%LAST_NAME%-%
RSUs
%%TOTAL_SHARES_GRANTED,’999,999,999’%-%
Grant Date
%%RSU_DATE,'Month DD, YYYY'%-%



The RSUs will vest on the date(s) shown below with respect to the number of RSUs
opposite such date(s):


Units
Vesting Dates
%%SHARES_PERIOD1,’999,999,999’%-%
%%VEST_DATE_PERIOD1,’MM/DD/YYYY’%-%
%%SHARES_PERIOD2,’999,999,999’%-%
%%VEST_DATE_PERIOD2,’MM/DD/YYYY’%-%
%%SHARES_PERIOD3,’999,999,999’%-%
%%VEST_DATE_PERIOD3,’MM/DD/YYYY’%-%
%%SHARES_PERIOD4,’999,999,999’%-%
%%VEST_DATE_PERIOD3,’MM/DD/YYYY’%-%



2.
Termination of Employment or Service. Except as provided in this Section 2, no
RSUs will vest unless the Participant is employed by or in the service of the
Company on the applicable vesting date and shall have been so employed or
provided such service continuously since the Grant Date. For purposes of this
Agreement, the Participant is considered to be employed by or in the service of
the Company if the Participant is employed by or in the service of the Company
or any parent or subsidiary corporation of the Company (if different from the
Company, the “Employer”). If the Participant’s employment or service with the
Company terminates for any reason other than the reasons specified in the
subsections below, all unvested RSUs shall terminate and be forfeited on the
date of such termination.



a)
[Death or Disability. If the Participant’s employment or service with the
Company terminates because of death or total disability (within the meaning of
Section 22(e)(3) of the Code), the RSUs shall immediately vest in full.








--------------------------------------------------------------------------------





b)
Divestiture or Reduction in Force. If the Participant’s employment or service
with the Company terminates on or after the six-month anniversary of the Grant
Date because of a Divestiture or a Reduction in Force (each as defined below)
that is not a Change in Control, then subject to the Participant executing a
general waiver and release of claims (a “Release”) as required by the Company,
and effective as of the date of such termination, (i) the RSUs scheduled to vest
within one (1) year following such termination shall vest and (ii) the unvested
RSUs scheduled to vest later than one (1) year following such termination shall
terminate and be forfeited. For the avoidance of doubt, if the Participant’s
employment or service with the Company terminates because of a Divestiture or a
Reduction in Force and the Participant does not execute a Release as required by
the Company, or if such termination occurs before the six-month anniversary of
the Grant Date, then all RSUs that are unvested as of the date of such
termination shall terminate and be forfeited on the date of such termination.



For purposes of this Agreement, “Divestiture” means the sale, closing, or other
disposition of a subsidiary, division, business unit, or other organizational
unit, whether such disposition is effected by means of a sale of assets, a sale
of subsidiary equity or other ownership interest, or otherwise, in each case
that is designated by the Committee, in its sole discretion, as a “Divestiture.”
For purposes of this Agreement, “Reduction in Force” means a decrease in the
number of positions at the Company due to reasons of economy or reorganization
for efficiency or redesign, in each case that is designated by the Committee, in
its sole discretion, as a “Reduction in Force.”]
c)
Absence on Leave. Absence on leave or on account of illness or disability under
rules established by the Committee shall not be deemed an interruption of
employment or service.

 
d)
Change in Control. In the event of a Change in Control, treatment shall be
pursuant to the terms provided in the Plan[.] [, provided that “Good Reason”
shall have the meaning provided in the Plan, except that:



i)
clause (A) of the “Good Reason” definition shall be replaced in its entirety
with the following language: “the assignment of a different title, job or
responsibilities that results in a material decrease in the level of
responsibility of the award holder after Shareholder Approval, if applicable, or
the Change in Control when compared to the award holder’s level of
responsibility for the Company’s operations prior to Shareholder Approval, if
applicable, or the Change in Control; provided that Good Reason shall not exist
if the award holder continues to have the same or a greater general level of
responsibility for Company operations after the Change in Control as the award
holder had prior to the Change in Control even if the Company operations are a
subsidiary or division of the surviving company,” and



ii)
the following language shall be added to the end of the “Good Reason”
definition: “Notwithstanding any provision in this Agreement or the Plan to the
contrary, a termination of an employment or other service relationship by the
award holder will not be for Good Reason unless (1) the award holder notifies
the Company in writing of the existence of the condition that the award holder
believes constitutes Good Reason within thirty (30) days of the initial
existence of such condition (which notice specifically identifies such
condition), (ii) the Company fails to remedy such condition within thirty (30)
days after the date that it receives such notice (the “Remedial Period”), and
(iii) the award holder actually terminates the award holder’s employment or
other service relationship within thirty (30) days after the expiration of the
Remedial Period. If the award holder terminates his or her employment or other
service relationship before the expiration of the Remedial Period or after the
Company remedies the condition, then the award holder’s termination will not be
considered to be for Good Reason.”]








--------------------------------------------------------------------------------





3.
Rights as a Shareholder. The Participant shall have no rights as a shareholder
with respect to any RSU, whether vested or unvested, or any Share underlying
such RSU, until the RSU vests and the Participant becomes the holder of record
of the underlying Share. Except as explicitly provided in this Agreement or the
Plan, no adjustment shall be made for dividends or other rights for which the
record date occurs before the date the Participant becomes the holder of record.



4.
Clawback. The Company may require the Participant to deliver or otherwise repay
to the Company the RSUs and any Shares or other amount or property that may be
issued, delivered or paid in respect of the RSUs, as well as any consideration
that may be received in respect of a sale or other disposition of any such
Shares or property, as follows:



a)
If, during the period of the Participant’s employment or service with the
Company or the Employer (the “Employment Period”) or at any time thereafter, the
Participant has committed or engaged in a breach of confidentiality, or an
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information of the Company or any of its
subsidiaries or otherwise has breached any employee invention and secrecy
agreement or similar agreement with the Company or any of its subsidiaries;



b)
If, during the Employment Period or at any time thereafter, the Participant has
committed or engaged in an act of theft, embezzlement or fraud, breached any
covenant not to compete or non-solicitation or non-disclosure agreement or
similar agreement with the Company or any of its subsidiaries, or materially
breached any other agreement to which the Participant is a party with the
Company or any of its subsidiaries;



c)
Pursuant to any applicable securities, tax or stock exchange laws, rules or
regulations relating to the recoupment or clawback of incentive compensation, as
in effect from time to time;



d)
Pursuant to the NIKE, Inc. Policy for Recoupment of Incentive Compensation as
approved by the Committee and in effect on the Grant Date, or such other policy
for clawback or recoupment of incentive compensation as may subsequently be
approved from time to time by the Committee; or



e)
If, during the Employment Period or the one (1) year period thereafter (the
“Restriction Period”), the Participant, directly or indirectly, owns, manages,
controls or participates in the ownership, management or control of, or becomes
employed by, consults for or becomes connected in any manner with, any business
engaged anywhere in the world in the athletic or sports-inspired footwear,
athletic or sports-inspired apparel or sports equipment, sports
electronics/technology and sports accessories business or any other business
that directly competes with the then-current existing or reasonably anticipated
business of the Company or any of its parent, subsidiaries or affiliated
corporations (a “Competitor”); the Company has the option, in its sole
discretion, to elect to waive all or a portion of the Restriction Period or to
limit the definition of Competitor.



5.
Delivery. Except as otherwise provided in the Plan or this Agreement, within 30
days after any of the RSUs become vested, the Company shall deliver to the
Participant for each RSU that vested (a) one Share in either certificated form,
uncertificated form or via book entry credit, and (b) the Dividend Equivalent
Payment. Notwithstanding the foregoing, if (i) the Participant’s employment or
service is terminated by the Company or the Employer without Cause or the
Participant’s employment or service is terminated by the Participant for Good
Reason after Shareholder Approval but before a Change in Control and (ii) the
Change in Control occurs within one year following such termination, such Shares
and the Dividend Equivalent Payment shall be delivered simultaneously with the
closing of the Change in Control such that the Participant will participate as a
shareholder in receiving proceeds from such transaction with respect to those
Shares.








--------------------------------------------------------------------------------





6.
Nontransferability. The RSUs are nonassignable and nontransferable by the
Participant, either voluntarily or by operation of law, except by will or by the
laws of descent and distribution of the state or country of the Participant’s
domicile at the time of death.



7.
Responsibility for Taxes.



a)
The Participant acknowledges that, regardless of any action taken by the Company
or the Employer, the ultimate liability for all U.S. and non-U.S. income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant or deemed by the Company or the Employer
to be an appropriate charge to the Participant even if technically due by the
Company or the Employer (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant, vesting or settlement of the RSUs, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends or any Dividend Equivalent Payment, and (ii) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the RSUs to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result. Further, if the Participant is
subject to Tax-Related Items in more than one jurisdiction, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.



b)
The Participant shall, immediately upon notification of the amount of
withholding for Tax-Related Items due, if any, pay to the Company or, as
appropriate, the Employer by wire transfer, or irrevocably instruct a broker to
pay from Share sale proceeds, amounts necessary to satisfy any applicable
withholding obligations for Tax-Related Items. If additional withholding is or
becomes required (including as a result of vesting or settlement of any RSUs or
as a result of the disposition of Shares acquired pursuant to the vesting of any
RSUs) beyond any amount deposited before delivery of the Shares, the Participant
shall pay such amount to the Company or, as appropriate, the Employer by wire
transfer, on demand. If the Participant fails to pay the amount demanded, the
Company or the Employer may withhold that amount from other amounts payable to
the Participant, including salary, subject to applicable law. The Company may
refuse to issue or deliver Shares, the proceeds from the sale of Shares and/or
Dividend Equivalent Payment if the Participants fails to comply with his or her
obligations in connection with Tax-Related Items.



8.
Changes in Capital Structure. If the outstanding Shares are hereafter increased
or decreased or changed into or exchanged for a different number or kind of
shares or other securities of the Company by reason of any recapitalization,
reclassification, stock split, combination of shares or dividend payable in
shares, appropriate adjustment shall be made by the Committee in the number and
kind of shares subject to the unvested RSUs so that the Participant’s
proportionate interest before and after the occurrence of the event is
maintained. Notwithstanding the foregoing, the Committee shall have no
obligation to effect any adjustment that would or might result in the issuance
of fractional shares, and any fractional shares resulting from any adjustment
may be disregarded or provided for in any manner determined by the Committee.
Any such adjustments made by the Committee shall be conclusive.



9.
Electronic Delivery/Acceptance. The Company may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company. If the Participant does not complete the on-line or
electronic acceptance process, the Participant will be deemed to have accepted
the RSUs and have agreed to the terms provided in the Plan and this Agreement
prior to the first vest date.












--------------------------------------------------------------------------------





10.
Additional Company Provisions.



a)
Conditions on Obligations. The Company shall not be obligated to issue Shares
upon vesting of the RSUs if the Company is advised by its legal counsel that
such issuance would violate applicable U.S. or non-U.S. state or federal laws or
regulations, including securities laws or exchange control regulations.



b)
Imposition of Other Requirements. The Company reserves the right to impose other
requirements upon the Participant’s participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.



c)
Amendments. The Company may at any time amend this Agreement, provided that no
amendment that adversely impacts the rights of the Participant under this
Agreement may be made without the Participant’s written consent.



d)
Committee Determinations. The Participant agrees to accept as binding,
conclusive and final all decisions and interpretations of the Committee or other
administrator of the Plan as to the provisions of the Plan or this Agreement or
any questions arising thereunder or hereunder.



e)
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



f)
Governing Law; Attorneys’ Fees. The RSUs and the provisions of this Agreement
are governed by, and subject to, the laws of the State of Oregon. For purposes
of litigating any dispute that arises under this grant or the Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of, and agree
that such litigation shall exclusively be conducted in, the courts of Washington
County, Oregon or the United States District Court for the District of Oregon,
where this grant is made and/or to be performed. In the event either party
institutes litigation hereunder, the prevailing party shall be entitled to
reasonable attorneys’ fees to be set by the trial court and, upon any appeal,
the appellate court.



g)
Section 409A. The parties intend that this Agreement and the benefits provided
hereunder be exempt from the requirements of Section 409A of the Code to the
maximum extent possible, whether pursuant to the short-term deferral exception
described in Treasury Regulation Section 1.409A-1(b)(4) or otherwise. To the
extent Section 409A of the Code is applicable to this Agreement and such
benefits, the parties intend that this Agreement and such benefits comply with
the deferral, payout, and other limitations and restrictions imposed under
Section 409A of the Code. Notwithstanding any other provision of this Agreement
or any other agreement to the contrary, this Agreement shall be interpreted,
operated and administered in a manner consistent with such intentions. Without
limiting the generality of the foregoing, any delivery or distribution
contemplated under this Agreement will be made to a Participant who is a
“specified employee” (as defined in the NIKE, Inc. Deferred Compensation Plan or
any subsequent deferred compensation plan of the Company, as in effect from time
to time) at the time of a “separation from service” (within the meaning of
Section 409A of the Code) within thirty (30) days following the earlier of (i)
the expiration of the six-month period following the Participant’s separation
from service, and (ii) the Participant’s death, to the extent such delayed
payment is otherwise required to avoid a prohibited distribution under Section
409A of the Code. For purposes of Section 409A of the Code, each payment or
benefit payable pursuant to this Agreement shall be treated as a separate
payment. Notwithstanding the foregoing, this Agreement and the Plan may be
amended by the Company at any time, without the consent of any party, to the
extent necessary or desirable to satisfy any of the requirements under Section
409A of the Code, but the Company shall not be under any obligation to make any
such amendment. Nothing in this Agreement or the Plan shall provide a basis for
any person to take action against the Company or any affiliate based on matters
covered by Section 409A of the Code, including the tax treatment of any amount
paid or RSUs granted under this Agreement, and neither the Company nor any of
its affiliates






--------------------------------------------------------------------------------





shall under any circumstances have any liability to the Participant or his or
her estate or any other party for any taxes, penalties or interest due on
amounts paid or payable under this Agreement, including taxes, penalties or
interest imposed under Section 409A of the Code.


11.
Additional Participant Provisions



a)
No Right to Employment or Service. Nothing in the Plan or this Agreement shall
(i) confer upon the Participant any right to be continued in the employment of
the Company or the Employer or interfere in any way with the Company's or the
Employer’s right, as applicable, to terminate the Participant’s employment at
will at any time, for any reason, with or without Cause, or to decrease the
Participant’s compensation or benefits, or (ii) confer upon the Participant any
right to be retained or employed by the Company or the Employer or to the
continuation, extension, renewal or modification of any compensation, contract
or arrangement with or by the Company or the Employer. The determination of
whether to grant any RSUs under the Plan is made by the Company in its sole
discretion. The grant of the RSUs shall not confer upon the Participant any
right to receive any additional RSUs or other award under the Plan or otherwise.



b)
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.



c)
Transfer of Rights and Benefits; Successors. This Agreement shall be binding
upon, and shall inure to the benefit of and be enforceable by, the Company’s
successors and assigns. Subject to the restrictions on transfer of this
Agreement, this Agreement shall be binding upon the Participant’s heirs,
executors, administrators, successors and assigns.



12.
Appendices A and B. Notwithstanding any provisions in this Agreement, if the
Participant is a resident of any country other than the United States, the grant
of RSUs shall be subject to the special terms and conditions set forth in the
Appendix A to this Agreement and any country-specific terms and conditions for
the Participant’s country set forth in Appendix B to this Agreement. Moreover,
if the Participant relocates outside of the United States to one of the
countries included in Appendix B, or from one such country to another such
country, the special terms and conditions for all non-U.S. participants and for
such country will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendices A and B constitute part of this
Agreement.



13.
Complete Agreement. This Agreement, including the Appendices A and B, and the
Plan constitute the entire agreement between the Participant and the Company,
both oral and written, concerning the matters addressed herein, except with
regard to the imposition of other requirements as described under Section 10(b)
above, and all prior agreements or representations concerning the matters
addressed herein, whether written or oral, express or implied, are terminated
and of no further effect.



NIKE, Inc.
By:
 
 
[NAME],
 
[TITLE]








